Citation Nr: 1422802	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected left knee osteoarthritis.

2. Entitlement to a rating in excess of 20 percent for service-connected left knee sprain with instability since January 5, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant served on active duty from May 1993 to March 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Phoenix, Arizona, which denied a rating in excess of 10 percent for service-connected left knee sprain with osteoarthritis. 

The appellant testified before the undersigned at a February 2010 hearing at the RO. A transcript has been associated with the file.

In July 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The Appeals Management Center (AMC), in a May 2011 rating decision, increased the rating assigned to the Veteran's left knee disability to 20 percent, effective January 5, 2010, and captioned such as left knee strain with instability. The AMC assigned a separate 10 percent rating for left knee osteoarthritis, effective December 17, 2007, the date of the Veteran's claim. In essence, put more clearly, the Veteran has been in receipt of a 10 percent rating for left knee osteoarthritis during the entire appeal period, and was assigned a separate 20 percent rating, effective January 5, 2010, for instability of the left knee. The Board has captioned the claims on appeal to reflect such, and is not precluded from assigning a rating for left instability prior to January 5, 2010, when the claims are finally adjudicated.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, the May 2011 rating decision and the April 2014 Appellant's Brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment records associated with the claims file are dated in January 2010. There is no evidence that the Veteran has ceased VA treatment for his left knee disability. On remand, his updated VA treatment records should be obtained and associated with the claims file.

The Veteran most recently underwent VA examination of his left knee in January 2010, and underwent VA examination of the peripheral nerves in August 2010. During the VA examination in January 2010, conducted four and one-half years ago, the examiner did not record in detail any information as to whether, upon repetitive motion, there was any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there was likely to be additional range of motion loss due to such, or if pain significantly limited functional ability during flare-ups or when the left knee was used repeatedly. On remand, the AMC should schedule the Veteran for a VA examination to properly determine the current severity of his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Phoenix, Arizona, dated from January 2010 to the present. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected left knee disability which includes osteoarthritis, sprain and instability. The examiner should note all relevant pathology and functional impairment; and all indicated tests, including X-ray examination, stability, and range-of-motion testing, should be conducted.

In this regard, the examiner should report the range of motion of the left knee, in degrees. The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examinations may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



